In an action on a promissory note in which plaintiff moved for summary judgment in lieu of complaint, defendant appeals from an order of the Supreme Court, Westchester County, entered December 23, 1974, which (1) granted plaintiff’s motion and (2) denied its cross motion for summary judgment. Order affirmed, with $50 costs and disbursements. Plaintiff brought this action to obtain a judgment on a promissory note. Defendant raised equitable defenses which deal with plaintiff’s improper motives for obtaining the judgment. Plaintiff was entitled to a judgment; should he act upon his alleged improper motives, the order appealed from will not prejudice defendant’s ability to again assert his equitable defenses at the proper time. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.